Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 1of 8

Unis

eq

py Piste les Dy
FleR Apo FCo 73 Stig

UNITED STATES DISTRICT COURT 5 nn
Bi ©Ctic
8G Ep eu

to
DISTRICT OF CONNECTICUT git

   
  

  

UNITED STATES OF AMERICA Criminal No.:

VIOLATIONS:
Vv.
15 U.S.C. § 1 (Conspiracy to Restrain Trade)

THOMAS F. LANGAN
18 U.S.C. § 1349
(Conspiracy to Commit Wire Fraud)

INFORMATION
The United States of America, acting through its attorneys, charges:

General Allegations

 

At all times relevant to this Information:

il. “CC-1” was a limited liability company organized and existing under the laws of
Connecticut with an office in North Haven, Connecticut. CC-1 provided insulation services in
Connecticut.

2, Defendant THOMAS F. LANGAN (““LANGAN”) was an individual who was a
49% co-owner of CC-1 and was responsible for bidding on insulation contracts on behalf of CC-
1.

oe “CC-2” was a corporation organized and existing under the laws of New York with
offices in Oxford, Connecticut; Congers, New York; Tonawanda, New York; and Clifton Park,

New York. CC-2 provided insulation services in Connecticut, New York, and elsewhere.
Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 2 of 8

4. Michael S. Flynn (“Flynn’’), a co-conspirator charged elsewhere, was an individual
who was a 50% owner of CC-2 and was responsible for bidding on insulation contracts on behalf
of CC-2.

5. Gary DeVoe (“DeVoe”), a co-conspirator charged elsewhere, was CC-2’s Senior
Branch Manager for the New England Division and was responsible for bidding on insulation
contracts on behalf of CC-2.

6. “CC-3” was a limited liability company organized and existing under the laws of
Delaware with offices in Foxborough, Massachusetts and Branford, Connecticut. CC-3 provided
insulation services in Massachusetts, Connecticut, New York, and elsewhere.

7. Paul M. Camara, Jr. (“Camara”), a co-conspirator charged elsewhere, was an
individual who was President and co-owner of CC-3, and was responsible for bidding on insulation
contracts on behalf of CC-3.

8. “CC-4” was a limited liability company organized and existing under the laws of
Connecticut. CC-4 provided insulation services in Massachusetts, Connecticut, New York, and
elsewhere. Camara was an employee of CC-4 before leaving to form CC-3.

9. Various corporations and individuals, not named as defendants herein, participated
as co-conspirators in the offenses charged herein and performed acts and made statements in
furtherance thereof.

10. Whenever in this Information reference is made to any act, deed, or transaction of
any corporation, the allegation means that the corporation engaged in the act, deed, or transaction
by or through its officers, directors, agents, employees, or other representatives while they were

actively engaged in the management, direction, control, or transaction of its business or affairs.
Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 3 of 8

11. General contractors, on behalf of entities, such as universities, hospitals, and other
public and private entities, generally solicit competitive bids from and enter into contracts with
mechanical contractors which provide, among other things, plumbing and / or HVAC (heating,
ventilation, and air conditioning) services on renovation or new construction projects. In turn,
mechanical contractors solicit competitive bids from, and enter into subcontracts with, insulation
contractors to perform the insulation portion of the work on those plumbing and / or HVAC
projects. Alternatively, depending on the size of the project, the entities may solicit bids from and
enter into contracts directly with the insulation contractors, or may solicit bids from and enter into
contracts with mechanical contractors which will, in turn, solicit bids from and enter into contracts
with insulation contractors.

12. | The confidentiality and independence of the bids are essential to maintaining
integrity and fairness during the bidding process, and in ensuring that customers receive the best
value. In some cases, bidders are required to certify that they have not engaged in anticompetitive
conduct (i.e., by signing certificates of non-collusion or independent pricing).

COUNT ONE (Conspiracy to Restrain Trade)
(15 U.S.C. §1)

13. The allegations in paragraphs 1 through 12 of this Information are realleged and

incorporated by reference as though set out in this Count.
Description of the Offense

14. Beginning at least as early as October 2011 and continuing until as late as March
2018, the exact dates being unknown to the United States, in the District of Connecticut and
elsewhere, defendant LANGAN, his co-conspirators (Flynn, DeVoe, Camara, and CC-1 through

CC-4), and others, known and unknown to the United States, entered into and engaged in a
Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 4 of 8

combination and conspiracy to suppress and eliminate competition by allocating customers,
rigging bids, and fixing prices for insulation contracts that was a per se unlawful, and thus
unreasonable, restraint of interstate trade and commerce in violation of Section | of the Sherman
Act (Title 15, United States Code, Section 1).

15. The charged combination and conspiracy consisted of a continuing agreement,
understanding, and concert of action among the defendant and his co-conspirators, the substantial
terms of which were to allocate customers, rig bids, and fix prices for insulation contracts.

Manner and Means of the Conspiracy

16. For the purpose of forming and carrying out the charged combination and
conspiracy, defendant LANGAN, his co-conspirators (Flynn, DeVoe, Camara, and CC-1 through
CC-4), and others, known and unknown to the United States, did those things that they combined
and conspired to do, including, among other things:

a. Participated in meetings and engaged in communications with co-conspirators to
discuss prices and bids for insulation contracts;

b. Participated in meetings and engaged in communications with co-conspirators to
allocate contracts, fix prices, and rig bids for insulation contracts;

C. Agreed during meetings and communications to rig bids, allocate contracts, and
to fix, increase, maintain, and stabilize prices for insulation contracts;

d. Agreed during meetings and communications which insulation contractor would
be the winning bidder and the bid prices that would be submitted by the co-
conspirators;

€. Agreed during meetings and communications to submit one or more inflated bids

to create the false appearance of competition for these insulation contracts,
Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 5of 8

f. Shared proposals, estimates, and other bid information with and among each other
using a messaging application, email, phone calls, text messages, faxes, and other
electronic means;

g. Concealed the charged combination and conspiracy by communicating through a
disappearing messaging application and using cellular phones for which the

registration masked the identity of the users, among other means;

h. Submitted collusive and noncompetitive bids in accordance with the agreement
reached;
1. Provided insulation services pursuant to contracts awarded at collusive and

noncompetitive prices; and
j. Accepted payment for insulation services at collusive and noncompetitive prices.
Trade and Commerce

17. During the period covered by this Count, the business activities of the defendant
and his co-conspirators that are the subject of this Count were within the flow of, and substantially
affected, interstate trade and commerce. For example, substantial quantities of equipment and
supplies necessary to provide such insulation services, as well as payments for such insulation
services provided by CC-1 and its co-conspirators, equipment, and supplies, traveled in interstate

trade and commerce.

All in violation of Title 15, United States Code, Section 1.
Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 6 of 8

COUNT TWO (Conspiracy to Commit Wire Fraud)
(18 U.S.C. § 1349)

18. The allegations in paragraphs 1 through 12 and 16 of this Information are
realleged and incorporated by reference as though set out in this Count.

19. Beginning at least as early as October 2011 and continuing until as late as March
2018, the exact dates being unknown to the United States, in the District of Connecticut and
elsewhere, defendant LANGAN, his co-conspirators (Flynn, DeVoe, Camara, and CC-1 through
CC-4), and others, known and unknown to the United States, did unlawfully, knowingly, and
intentionally combine, conspire, confederate, and agree together and with others, known and
unknown to the United States, to commit an offense against the United States, to wit, wire fraud,
in violation of Title 18, United States Code, Section 1343, that is, to devise and to intend to
devise a scheme and artifice to defraud and to obtain money and property by means of materially
false and fraudulent pretenses, representations, and promises, and for the purpose of executing
the scheme and artifice, to knowingly transmit and cause to be transmitted, by means of wire
communications in interstate and foreign commerce, writings, signs, signals, pictures, and
sounds.

20. It was part of the conspiracy that defendant LANGAN, Flynn, DeVoe, Camara,
CC-1 through CC-4, and others sent, and caused to be sent, between and among each other, their
company’s bid prices using texts, emails and / or faxes to and from Connecticut to and from
states outside of Connecticut, including Massachusetts and elsewhere, the purpose of which was
to effectuate a scheme to defraud by (a) agreeing and coordinating between and among each
other who the winning and losing bidders would be on the contracts that were up for bid and (b)

agreeing and arranging for the losing bidders to submit inflated bids to create the false
Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 7 of 8

appearance of competition for these insulation contracts when in fact they were providing
collusive, non-competitive bid prices.

21. It was further part of the conspiracy that defendant LANGAN, Flynn, DeVoe,
Camara, CC-1 through CC-4, and others known and unknown to the United States, sent, and
caused to be sent, bids to mechanical contractors via emails and faxes to and from Connecticut to
and from states outside of Connecticut, including Massachusetts and elsewhere, that were a result
of the agreement between and among the co-conspirators to provide collusive, non-competitive

bid prices on insulation contracts.
Case 3:20-cr-00014-KAD Document1 Filed 02/03/20 Page 8 of 8

22. ‘It was further part of the conspiracy that defendant LANGAN knowingly caused
third parties, including mechanical contractors, to submit bids, via emails and faxes from
Connecticut to states outside of Connecticut, that he knew to be false in that the bids contained
materially false certificates of non-collusion or independent pricing.

All in violation of Title 18, United States Code, Section 1349.

Wf Ue /4 oy aN
L
MAKAN aa” rT. ae,
Assistant Attorney General ie! ates a for a
istrict-of Connecticut

RermA ANA

BERNARD A. NIGRO, JRNJ
Principal Deputy Assistant Attorney General

Ete 4 foe De Whang,

RICHARD POWERS DAVID T. HUANG
Deputy Assistant Attorney General Assistant U.S. Attorney

District of Connecticut
AP Vonsegs stl nf

MARVIN N. PRICE, JR.

Director of Crinfinal Enforcement
LY Mn

JOSEP mae
Acting Chief, New York Office

Weg Cr

HELEN CHRISTODOULOU
MILOSZ GUDZOWSKI
Attorneys, New York Office
Antitrust Division

U.S. Department of Justice

  
 

)

 
